Citation Nr: 1003612	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction of the Veteran's disability rating for 
a left testicular varicocele from 30 percent to 10 percent, 
effective December 1, 2008, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1941 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In an 
April 2006 rating decision, the RO increased the Veteran's 
disability rating for a left varicocele from noncompensable  
to 30 percent, effective May 8, 2001.  In a January 2008 
rating decision, however, the RO found clear and unmistakable 
error (CUE) in the April 2006 rating decision, and ultimately 
reduced the Veteran's disability rating from 30 to 10 
percent, effective December 1, 2008. 

This appeal was remanded by the Board in June 2009 for 
further development.  However, for the reasons stated below, 
further development is necessary. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran is service connected for a varicocele on his left 
testicle.  At a hearing before a hearing office of the RO in 
April 2008, he maintained that his service-connected 
disability caused symptoms such as the frequent need for 
urination and the occasional need to wear absorbent pads.  He 
also described constant scrotal pain that required the 
wearing of a scrotal support to mitigate symptoms.  

As was discussed in the June 2009 Remand, the Veteran's 
disorder is not addressed by a specific diagnostic code, but 
may be rated by analogy to the diagnostic code that most 
closely represents his symptoms.  While the RO originally 
rated his disability under 38 C.F.R. § 4.115b, Diagnostic 
Code 7525 (chronic epidiymo-orchitis, rated as a urinary 
tract infection), both the RO and the Board contemplated 
ratings by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 
7529 (neoplasms of the genitourinary system) and 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (inguinal hernia), based on the 
Veteran's symptoms of voiding dysfunction and pain.

As the June 2009 Remand points out, the evidence does not 
indicate whether the Veteran's voiding dysfunction was 
attributable to his service-connected disability, and a 
medical opinion was necessary to clarify this possibility.  
Specifically, the Board requested "a medical nexus opinion 
indicating whether the Veteran's voiding dysfunction is due 
to his service-connected left varicocele" and also asked for 
a rationale for this opinion.

In response to this Remand, the Veteran underwent a VA 
examination in September 2009 by an examiner who apparently 
had treated him in the past.  However, in response to the 
Board's question, the examiner stated his belief that the 
Veteran's "voiding dysfunction complicates his service-
connected left varicocele and has caused the left varicocele 
to increase in size and symptomatology."  

The Board finds that this opinion is not responsive to its 
question.  In order for the Veteran to be rated based on 
symptoms of voiding dysfunction, the evidence must indicate 
that his service-connected left varicocele has caused his 
voiding dysfunction.  The examiner's opinion that his voiding 
dysfunction complicates his left varicocele symptomatology 
does not provide the information necessary to properly rate 
his disability.  
Although the Board regrets the need for further 
clarification, the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC shall return the claims file 
to the physician who conducted the VA 
examination in September 2009 for an 
addendum to his medical opinion.  

The physician is specifically asked to 
provide an opinion as to whether the 
Veteran's symptoms related to voiding 
dysfunction are due to (i.e. caused by) 
his service-connected left varicocele.  If 
such voiding dysfunction is not 
attributable to his service-connected 
disability, the examiner is asked to state 
the true underlying cause of the Veteran's 
voiding dysfunction.  The examiner is also 
asked to specify whether the Veteran's 
disability is manifested by neoplasms of 
the genitourinary system.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.  
If the physician who rendered the 
September 2009 opinion is unavailable, the 
Veteran should be scheduled for a new VA 
examination with an appropriate examiner.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

